Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the first two symbols" in page 59.  

There is insufficient antecedent basis for this limitation in the claim.
Claim 1 further recites the limitation "the last symbol" in page 59.  
There is insufficient antecedent basis for this limitation in the claim.

Claims 2-6 are also rejected to as being dependent upon a rejected base claim.

Claim 7 recites the limitation "the first two symbols" in page 60.  

There is insufficient antecedent basis for this limitation in the claim.
Claim 7 further recites the limitation "the last symbol" in page 60.  
There is insufficient antecedent basis for this limitation in the claim.


Claim 9 recites the limitation "the second symbol” in page 60.  

There is insufficient antecedent basis for this limitation in the claim.


Claims 8, 10-13 are also rejected to as being dependent upon a rejected base claim.

Claim 14 recites the limitation "the first two symbols" in page 61.  

There is insufficient antecedent basis for this limitation in the claim.
Claim 14 further recites the limitation "the last symbol" in page 61.  
There is insufficient antecedent basis for this limitation in the claim.

Claims 15-19 are also rejected to as being dependent upon a rejected base claim.

Claim 20 recites the limitation "the first two symbols" in page 63.  

There is insufficient antecedent basis for this limitation in the claim.
Claim 20 further recites the limitation "the last symbol" in page 63.  
There is insufficient antecedent basis for this limitation in the claim.


Claim 22 recites the limitation "the second symbol” in page 63.  

There is insufficient antecedent basis for this limitation in the claim.

Claims 21, 23-26 are also rejected to as being dependent upon a rejected base claim.

Allowable Subject Matter
Claims 1, 7, 9,14,20,22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-6,8,10-13,15-19,21,23-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Prior art reference Cao (et al. US 2020/00137686) teaches padding for wakeup radio packets, wherein the packets includes first and second portion. The first portion of the packet corresponds to legacy physical layer preamble that includes at least BPSK, the second portion of the packet corresponds to payload that includes wakeup radio (WUR) sync, data packet and padding. Prior art reference failed to teach or disclose modulating the first two symbols in the second portion immediately following the last symbol in the first portion according to a BPSK modulation scheme; generating a physical layer payload of the packet including a plurality of symbols; modulating the plurality of symbols in the payload according to a multicarrier on-off keying (MC-OOK) modulation scheme.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RAHEL GUARINO/Primary Examiner, Art Unit 2631